PAGE, Circuit Judge.
It is urged that, it was error to refuse a preliminary injunction.
Although this is an infringement suit, the real questions are: (a) Which of two contracts between plaintiff and defendant Flani-gan covers the alleged infringing device; and (b) have defendants a license?
The first question is in issue in a suit between plaintiff and Flanigan, which was at issue nearly a year before this suit was commenced. If (a) is answered adversely to plaintiff’s contention, then (b) must be answered. The contentions seem to be made in good faith, and they involve the construction of the two contracts. This suit was ■commenced a little more than four months ago, and the patent will expire before this opinion can be announced. Defendants are solvent.
There was no abuse of discretion in deny ing the injunction.
Judgment affirmed.